Citation Nr: 1111223	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  04-28 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an earlier effective date than May 16, 2007, for the assignment of a 50 percent schedular evaluation for the service-connected migraine headaches.

2.  Entitlement to an earlier effective date than May 16, 2007, for the assignment of a 30 percent schedular evaluation for the service-connected chronic pelvic pain with nerve entrapment and adhesions ("chronic pelvic pain").

3.  Entitlement to an earlier effective date than May 16, 2007, for the assignment of a 10 percent schedular evaluation for the service-connected removal of olecranon fragments status post right elbow fracture, major ("right elbow").

4.  Entitlement to an earlier effective date than January 5, 2007, for the assignment of a 30 percent schedular evaluation for the service-connected major depressive disorder.

5.  Entitlement to an evaluation in excess of 30 percent for the service-connected major depressive disorder.

6.  Entitlement to an evaluation in excess of 10 percent for the service-connected right elbow.

7.  Entitlement to an evaluation in excess of 10 percent for the service-connected degenerative joint disease (DJD) of the left knee. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to March 1986 and from September 1986 to May 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO, in pertinent part, awarded a separate 10 percent rating for the left knee effective in November 2000.  The Veteran perfected a timely appeal with respect to the separate compensable rating awarded to her service-connected left knee disability.

In February 2007, the Board denied the issue of entitlement to a disability rating greater than 10 percent for the service-connected DJD of the left knee.  The Veteran appealed the continued denial of his claim to the United States Court of Appeals for Veterans Claims (Court).  In September 2007, the Court granted the Appellee's Motion For Remand and, in so doing, vacated the Board's decision and remanded the matter for further evidentiary development.  Thereafter, the Board remanded the claim to the RO in February 2008.

This matter also comes before the Board on appeal from a May 2008 rating decision of the VA RO in Atlanta, Georgia.  The RO awarded increased ratings as follows: 50 percent for the migraine headaches effective from May 16, 2007; 30 percent for the major depressive disorder effective January 5, 2007; 30 percent for chronic pelvic pain with nerve entrapment and adhesions effective May 16, 2007; and 10 percent for the right elbow effective May 16, 2007.  

The Veteran perfected her appeal with regard to the effective dates assigned for her migraine headaches, major depressive disorder, pelvic pain, and right elbow.  She also perfected the appeal with regard to her contentions that ratings in excess of 30 percent for major depression and in excess of 10 percent for the right elbow were warranted.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran presented testimony before the Board in September 2006 with regard to the claim pertaining to the left knee.  The transcript has been associated with the claims folder.  The Veteran declined a personal hearing with regard to the additional claims on appeal.

The Board notes an April 2009 rating decision awarded a temporary total evaluation for DJD of the left knee effective December 18, 2007, based on surgical or other treatment necessitating convalescence.  The 10 percent evaluation was continued from February 1, 2008.  In October 2009, the Veteran's representative indicated that she was appealing "the denial of all claims addressed in the decision [April 2009] as well as all issues arising out of such decision."  Thereafter, in February 2010, the representative indicated that the Veteran had not received a statement of the case (SOC) so that the Veteran may perfect her appeal of the left knee disability to the Board.  Inasmuch as the increased rating claim for the Veteran's left knee was perfected in July 2004, Remand for issuance of an SOC is not necessary.  The matter was most recently adjudicated in the November 2010 supplemental statement of the case (SSOC).  The award of a temporary total evaluation in April 2009 did not constitute a denial of the claim.  The Veteran's representative did not clearly express disagreement with the effective date of the temporary total evaluation and thus, there is no claim in dispute other than the rating for the left knee, which is already in appellate status.  38 C.F.R. § 20.201 ("...the specific determinations with which the claimant disagrees must be identified.").

The claim for an evaluation in excess of 10 percent for the service-connected DJD of the left knee is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  The RO received a claim for increase for the service-connected major depression, migraine headaches, pelvic pain, and right elbow on May 16, 2007.  

3.  It is not factually ascertainable that the migraine headaches increased in severity, so as to be productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, on any date within the year preceding May 16, 2007, the date of claim for increase.  

4.  It is not factually ascertainable that the chronic pelvic pain increased in severity, so as to be productive of symptoms not controlled by continuous treatment, on any date within the year preceding May 16, 2007, the date of claim for increase.  

5.  It is not factually ascertainable that the right elbow disability increased in severity, so as to be productive of extension of the elbow limited to 45 or 60 degrees, flexion of the elbow limited to 100 degrees, or painful motion, on any date within the year preceding May 16, 2007, the date of claim for increase.  

6.  It was factually ascertainable on November 17, 2006, that the service-connected major depressive disorder was productive of symptoms consistent with depressed mood, chronic sleep impairment, and mild memory loss. 

7.  The objective medical evidence does not show major depressive disorder symptomatology consistent with: circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short or long-term memory; or impaired abstract thinking.

8.  The objective medical evidence does not show right elbow symptomatology consistent with limitation of extension of the major forearm to 75 degrees or limitation of flexion of the major forearm to 90 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 16, 2007, for the assignment of an increased rating of 50 percent for the service-connected migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.400, 4.124a including Diagnostic Code 8100 (2010).  

2.  The criteria for an effective date earlier than May 16, 2007, for the assignment of an increased rating of 30 percent for the service-connected chronic pelvic pain are not met.  38 U.S.C.A. §§ 1155, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.400, 4.116 including Diagnostic Code 7614 (2010).  

3.  The criteria for an effective date earlier than May 16, 2007, for the assignment of an increased rating of 10 percent for the service-connected right elbow are not met.  38 U.S.C.A. §§ 1155, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.400, 4.71a including Diagnostic Code 5207 (2010).  

4.  The criteria for an effective date of November 17, 2006, for the assignment of an increased rating of 30 percent for the service-connected major depressive disorder are met.  38 U.S.C.A. §§ 1155, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.400, 4.130 including Diagnostic Code 9434 (2010).  

5.  The criteria for the assignment of an evaluation in excess of 30 percent for the service-connected major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9434 (2010).  

6.  The criteria for the assignment of an evaluation in excess of 10 percent for the service-connected right elbow have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5207 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the Veteran's earlier effective date claims and increased rating claims for major depressive disorder and the right elbow in correspondence sent to the Veteran in June 2007, February 2008, and November 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing her claims and identified the Veteran's duties in obtaining information and evidence to substantiate her claims, i.e. that the service-connected disabilities had worsened in severity.  Notice pursuant to the Dingess decision (how VA determines the effective date) was included in the June 2007 and November 2009 letters.  These matters were last readjudicated in the November 2010 Supplemental Statement of the Case (SSOC).  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claims.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service VA and private medical records,  reports of VA examination, and the transcript from the September 2006 Board hearing.    

The Veteran has not identified any other evidence which has not been obtained with respect to the claims decided in the instant decision.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such deficiency is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. Analysis

The Board has carefully reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


A.  Earlier Effective Date Claims

Criteria

Governing law provides that the effective date of an award of increased compensation is the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. (1997); VAOPGCPREC 12-98.  

Any communication or action indicating an intent to apply for VA benefits may be considered an informal claim.  38 C.F.R. § 3.155(a). When the informal claim pertains to an increased evaluation for a service-connected disability, the request will be accepted as a claim.  38 C.F.R. § 3.155(c).  Once service connection has been established, receipt of specified types of medical evidence, including VA examination reports, will be accepted as an informal claim for increased benefits. 
38 C.F.R. § 3.157.  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of such a claim. 38 C.F.R. § 3.157(b).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p).  

The law generally requires VA to give a sympathetic reading to the Veteran's filings by determining all potential claims raised by the evidence, applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Robertson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)).  

Nevertheless, it is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal and, further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Criswell v. Nicholson, 
20 Vet. App. 501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing); Brannon v. West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.155 (a) (2010) (stating that an informal claim must identify the benefit sought); 38 C.F.R. § 3.1(p) (2010) (defining "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit").  


Migraine Headaches

The Veteran asserts that she is entitled to an effective date prior to May 16, 2007, for the assignment of an increased 50 percent rating for the service-connected migraine headaches.  

The Veteran has not set forth the date she believes should be the correct effective date of the award nor has she pointed to any evidence supporting such a claim.  

Having carefully considered the claim in light of the applicable law and evidence of record, the Board finds that is not factually ascertainable that the migraine headaches increased on any date within the year preceding May 16, 2007.  Any other date would be inconsistent with the regulations concerning effective dates for award of increased compensation.  

Historically, in a December 1991 rating decision, the RO granted service connection for migraine headaches.  A 30 percent disability evaluation was assigned effective from May 16, 1991, the date of claim.  The Veteran did not appeal the decision.  38 C.F.R. § 20.302(a).   In an October 2002 rating decision, the RO continued the 30 percent rating.  She did not appeal this decision and it too became final.  Id.  

The Veteran has not alleged that there was clear and unmistakable error (CUE) in either the 1991 or 2002 rating decisions.  In the absence of CUE, these decisions may not be revised.  38 U.S.C.A. §§ 5109A, 7105; 38 C.F.R. §§ 3.104, 3.105(a), 20.201, 20.302.  Accordingly, the claim for an earlier effective date for an increased rating for migraine headaches must therefore be considered in relation to any subsequent claim for an increased rating.  

In the instant case, the Veteran filed the claim for increase on May 16, 2007.  The Veteran does not contend, nor does the record support a finding, that she filed either a formal or informal claim prior to May 16, 2007.  38 C.F.R. §§ 3.1(p), 3.155, 3.157; see also MacPhee, 459 F.3d at 1326-27; Criswel, supra; Rodriguez, 189 F.3d at 1353; Brannon, 12 Vet. App. at 35.
The applicable VA regulation provides that a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).  A 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  

The VA outpatient treatment records dated in June 2006 simply note headaches.  An entry dated in October 2006 shows the Veteran's migraines were under control with the use of medication.  The Veteran did not seek any private treatment for migraine headaches between May 16, 2006, and May 16, 2007, and VA records, other than those delineated above, simply note a history of migraines.  

Upon VA examination in July 2007, the Veteran first complained of daily headaches, which started at the back and travelled to the top of her head.  They were said to be associated with nausea, vomiting, rhinorrhea, and seeing dots in her right eye.  The Veteran denied any aura prior to the onset of her headache episodes.  She informed the examiner that medications for this condition had a poor response with the side effects of nausea and vomiting.  She further indicated that headaches were weekly, lasting one to two days, and most attacks were prostrating.

The medical evidence shows no earlier date (within the year preceding the May 16, 2007, increased rating claim) of migraine headaches to a degree as would warrant a 50 percent rating under any applicable Diagnostic Code.  

During this period, there is no medical evidence of  migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability to warrant a higher rating under Diagnostic Code 8100.  38 C.F.R. § 4.71a.  

Accordingly, there is no basis for an effective date earlier than May 16, 2007, for an increased 50 percent rating for migraine headaches.  

The Veteran does not satisfy the threshold legal eligibility requirements for an earlier effective date sought in this appeal.  

As the preponderance of the evidence is against the claim for an effective date earlier than May 16, 2007, for an increased 50 percent rating for the service-connected migraine headaches, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


Chronic Pelvic Pain

The Veteran asserts that she is entitled to an effective date prior to May 16, 2007, for the assignment of an increased 30 percent rating for the service-connected chronic pelvic pain.  

The Veteran has not set forth the date she believes should be the correct effective date of the award nor has she pointed to any evidence supporting such a claim.  

Having carefully considered the claim in light of the applicable law and evidence of record, the Board finds that is not factually ascertainable that the chronic pelvic pain increased on any date within the year preceding May 16, 2007.  Any other date would be inconsistent with the regulations concerning effective dates for award of increased compensation.  

Historically, in a December 1991 rating decision, the RO granted service connection for chronic pelvic pain.  A 10 percent disability evaluation was assigned effective from May 16, 1991, the date of claim.  The Veteran did not appeal the decision.  38 C.F.R. § 20.302(a).   

The Veteran has not alleged that there was CUE in the 1991 rating decision.  In the absence of CUE, this decision may not be revised.  38 U.S.C.A. §§ 5109A, 7105; 
38 C.F.R. §§ 3.104, 3.105(a), 20.201, 20.302.  Accordingly, the claim for an earlier effective date for an increased rating for chronic pelvic pain must therefore be considered in relation to any subsequent claim for an increased rating.  

In the instant case, the Veteran filed the claim for increase on May 16, 2007.  The Veteran does not contend, nor does the record support a finding, that she filed either a formal or informal claim prior to May 16, 2007.  38 C.F.R. §§ 3.1(p), 3.155, 3.157; see also MacPhee, 459 F.3d at 1326-27; Criswel, supra; Rodriguez, 189 F.3d at 1353; Brannon, 12 Vet. App. at 35.

The applicable General Rating Formula for Disease, Injury or Adhesions of the Female Reproductive Organs provides that a 10 percent rating is warranted for symptoms that require continuous treatment.  38 C.F.R. § 4.116, Diagnostic Code 7614 (2010).  A 30 percent rating is warranted for symptoms not controlled by continuous treatment.  Id.  

The VA outpatient treatment record was devoid of complaints or treatment for pelvic pain between May 16, 2006, and May 16, 2007.  

It was not until VA examination in July 2007, that the Veteran first complained of chronic pain located in the suprapelvic area.  She indicated the severity was rated as 6 out of 10 and increased to 10 out of 10 with her menstrual cycles.  The Veteran denied any other associated symptoms.  

The Board notes the July 2007 VA examiner indicated that the Veteran underwent  a laparoscopic adhesiolysis, intercede placement, laparoscopic uterine neurolysis, hysteroscopic myomectomy and a hysteroscopic endomyometrial resection on March 29, 2007; however, the Veteran did not submit the operative report and/or private treatment records pertaining to this procedure.  Further, there was no indication that this procedure was performed as a result of the service-connected disability.

In June 2007, the Veteran was notified that in order to support her claim for increase, she would have to submit evidence that her chronic pelvic pain increased in severity.  She was informed that the evidence could be a statement from her doctor, containing the physical and clinical findings, the results of any laboratory tests, and the dates of examinations and tests.  She was sent VA Form 21-4142, Authorization and Consent to Release Information to VA, in order to obtain any identified private records.  The Veteran did not submit any consent forms nor did she identify any private treatment for pelvic pain. 

Such notation in the 2007 VA examination report does not constitute an informal claim for benefits and hence, an earlier effective date, as it is the date of receipt of evidence from a private physician, which shall be accepted.  38 C.F.R. § 3.157(b)(2).   As indicated, the Veteran did not submit such evidence in support of her claim.  

Thus, the medical evidence in the claims folder shows no earlier date (within the year preceding the May 16, 2007, increased rating claim) of pelvic pain to a degree as would warrant a 30 percent rating under any applicable Diagnostic Code.  

During this period, there is no medical evidence of symptoms not controlled by continuous treatment to warrant a higher rating under Diagnostic Code 7614.  38 C.F.R. § 4.116.  

Accordingly, there is no basis for an effective date earlier than May 16, 2007, for an increased 30 percent rating for chronic pelvic pain.    

The Veteran does not satisfy the threshold legal eligibility requirements for an earlier effective date sought in this appeal.  

As the preponderance of the evidence is against the claim for an effective date earlier than May 16, 2007, for an increased 30 percent rating for the service-connected chronic pelvic pain, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 54.  


Right Elbow 

The Veteran asserts that she is entitled to an effective date prior to May 16, 2007, for the assignment of an increased 10 percent rating for the service-connected right elbow.  

The Veteran has not set forth the date she believes should be the correct effective date of the award nor has she pointed to any evidence supporting such a claim.  

Having carefully considered the claim in light of the applicable law and evidence of record, the Board finds that is not factually ascertainable that the right elbow increased on any date within the year preceding May 16, 2007.  Any other date would be inconsistent with the regulations concerning effective dates for award of increased compensation.  

Historically, in an August 1986 rating decision, the RO granted service connection for the right elbow.  A noncompensable disability evaluation was assigned effective from March 5, 1986, the day following discharge from active duty service.  The Veteran did not appeal the decision and it became final.  38 C.F.R. § 20.302(a).   The noncompensable evaluation was continued in a December 1991 rating decision.  The Veteran did not appeal the decision and it too became final.  Id. 

The Veteran has not alleged that there was CUE in either the 1986 or 1991 rating decision.  In the absence of CUE, these decisions may not be revised.  38 U.S.C.A. §§ 5109A, 7105; 38 C.F.R. §§ 3.104, 3.105(a), 20.201, 20.302.  Accordingly, the claim for an earlier effective date for an increased rating for the right elbow must therefore be considered in relation to any subsequent claim for an increased rating.  

In the instant case, the Veteran filed the claim for increase on May 16, 2007.  The Veteran does not contend, nor does the record support a finding, that she filed either a formal or informal claim prior to May 16, 2007.  38 C.F.R. §§ 3.1(p), 3.155, 3.157; see also MacPhee, 459 F.3d at 1326-27; Criswel, supra; Rodriguez, 189 F.3d at 1353; Brannon, 12 Vet. App. at 35.

The applicable VA regulation provides that a 10 percent rating is assigned for limitation of extension of the major forearm to 45 or 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207 (2010).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31

Other applicable rating criteria for the major elbow provide for minimum ratings as follows: 40 percent for favorable ankylosis of the elbow at an angle between 90 degrees and 70 degrees (Diagnostic Code 5205); 10 percent for limitation of flexion of the forearm to 100 degrees (Diagnostic Code 5206); 20 percent for flexion of the forearm limited to 100 degrees and extension to 45 degrees (Diagnostic Code 5208); 20 percent for joint fracture with marked cubitus varus or cubitus valgus deformity or with ununited fracture of the head of the radius (Diagnostic Code 5209);  50 percent for nonunion of the radius and ulna with flail false joint (Diagnostic Code 5210); 10 percent for malunion of the ulna with bad alignment (Diagnostic Code 5211); 10 percent for malunion of the radius with bad alignment (Diagnostic Code 5212); and 10 percent for limitation of supination to 30 degrees or less (Diagnostic Code 5213).  38 C.F.R. § 4.71a.

The VA outpatient treatment record  was devoid of complaints or treatment for the right elbow between May 16, 2006, and May 16, 2007, other than a notation of right elbow pain in May 2007.  The Veteran did not identify any private treatment for the right elbow during this time period.

A June 2007 treatment note from North DeKalb Orthopedics simply noted the Veteran couldn't fully extend her elbow.  

Upon VA examination in July 2007, the Veteran was able to flex her elbow from zero to 145 degrees without pain.  There was no additional loss of motion on repetitive use.  Extension was from zero to 5 degrees with pain from 4 to 5 degrees.  There was additional limitation on repetition due to pain.  Notably, the Veteran was only able to extend her elbow from zero to 3 degrees.  Pronation was to 80 degrees and supination was to 85 degrees without pain or additional loss of motion on repetitive use.  The examiner concluded there was painful motion and weakness in the right elbow.  X-rays showed post-traumatic osteoarthritis. 

Clearly, during this period, the objective medical evidence did not show limitation of extension of the forearm to 45 or 60 degrees or limitation of flexion of the forearm to 100 degrees to warrant an increased 10 percent rating under Diagnostic Codes 5206 and 5207; however, there was evidence of painful motion to warrant such an increase based on the July 2007 examination report.  DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a.  

Similarly, there was no radiographic evidence of post-traumatic arthritis of the elbow productive of limitation of motion due to swelling, muscle spasm, or pain in the year preceding May 16, 2007, to warrant a 10 percent rating under Diagnostic Code 5010.  38 C.F.R. § 4.71a

Thus, the medical evidence in the claims folder shows no earlier date (within the year preceding the May 16, 2007, increased rating claim) of right elbow disability to a degree as would warrant a 10 percent rating under any applicable Diagnostic Code.  

Accordingly, there is no basis for an effective date earlier than May 16, 2007, for an increased 10 percent rating for the right elbow.    

The Veteran does not satisfy the threshold legal eligibility requirements for an earlier effective date sought in this appeal.  

As the preponderance of the evidence is against the claim for an effective date earlier than May 16, 2007, for an increased 10 percent rating for the service-connected right elbow, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 54.  


Major Depressive Disorder 

The Veteran asserts that she is entitled to an effective date prior to January 5, 2007, for the assignment of an increased 10 percent rating for the service-connected major depressive disorder.  

The Veteran has not set forth the date she believes should be the correct effective date of the award nor has she pointed to any evidence supporting such a claim.  

Having carefully considered the claim in light of the applicable law and evidence of record, the Board finds that it is factually ascertainable that the major depressive disorder increased on November 17, 2006, when the disability was productive of depressed mood, chronic sleep impairment, and mild memory loss.  Any other date would be inconsistent with the regulations concerning effective dates for award of increased compensation.  

Historically, in an October 2002 rating decision, the RO granted service connection for major depressive disorder.  An initial 10 percent disability evaluation was assigned effective from November 3, 2000, the date of claim.  The Veteran originally appealed the decision and an SOC was issued in May 2004; however, she did not perfect her appeal.  38 C.F.R. § 20.302(b).  Notably, she indicated that she was no longer appealing the decision in her July 2004 substantive appeal.  Thus, the decision became final.   

The Veteran has not alleged that there was CUE in the 2002 rating decision.  In the absence of CUE, this decision may not be revised.  38 U.S.C.A. §§ 5109A, 7105; 38 C.F.R. §§ 3.104, 3.105(a), 20.201, 20.302.  Accordingly, the claim for an earlier effective date for an increased rating for the major depressive disorder must therefore be considered in relation to any subsequent claim for an increased rating.  

In the instant case, the Veteran filed the claim for increase on May 16, 2007.  As indicated above, the Board finds that it became factually ascertainable on November 17, 2006, that the major depressive disorder had increased in severity; however, the record does not support a finding, that she filed either a formal or informal claim prior to this date.  38 C.F.R. §§ 3.1(p), 3.155, 3.157; see also MacPhee, 459 F.3d at 1326-27; Criswel, supra; Rodriguez, 189 F.3d at 1353; Brannon, 12 Vet. App. at 35.  The Board notes the Veteran never argued filing either a formal or informal claim prior to January 5, 2007, the effective date assigned by the RO.

The applicable General Rating Formula for Mental Disorders provides that a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2010).  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent  periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

VA outpatient treatment record dated in October 2006 indicated the Veteran denied depression.  She denied any suicidal or homicidal ideation and was alert and oriented.  On November 17, 2006, VA treatment providers performed a psychosocial assessment.   The Veteran reported marital problems due to communication issues and depression symptoms, as well as not sleeping.  She had close relationships with her sisters, but stayed to herself when she was not with her children.  She was neatly attired and well-groomed.   

Mental status examination on January 5, 2007, confirmed the presence of moderate symptoms based on continued complaints of depression and insomnia.  The Veteran further complained of lost appetite and mood swings.  The Veteran's affect was constricted.

The Veteran did not identify any private treatment for major depressive disorder between May 16, 2006, and January 5, 2007. 

Thus, affording the Veteran all reasonable doubt, the medical evidence in the claims shows that an increased 30 percent rating was warranted from November 17, 2006, and no earlier,  for symptoms consistent with depressed mood, chronic sleep impairment, and mild memory loss.  38 C.F.R. § 4.130.  


B. Increased Rating Claims

Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Major Depressive Disorder

Historically, in an October 2002 rating decision, the RO granted service connection for major depressive disorder.  An initial 10 percent disability evaluation was assigned effective from November 2000.  In May 2008, the RO awarded an increased 30 percent rating effective January 2007.  As less than maximum rating available was awarded, the claim remained in appellate status.   AB, 6 Vet. App. at 38.   

The major depressive disorder has been assigned a 30 percent evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9434.  

Under this code section, a 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

At the outset, the Board has found in the instant decision that an increased 30 percent rating was warranted from November 17, 2006, for major depressive disorder.  While the Veteran may experience different levels of compensation at any stage of the appeal warranting different ratings, which the Board shall consider, the 30 percent rating is the current evaluation assigned for the appeal period under consideration.    

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's service-connected major depressive disorder warrants no higher than the currently assigned 30 percent evaluation for the period of the appeal, to include "staged ratings."    38 C.F.R. §§ 4.3, 4.7; Hart, supra.  

In this regard, VA outpatient treatment record dated in October 2006 reveals the Veteran denied depression, as well as suicidal or homicidal ideation.  She was alert and oriented.  In November 2006, VA treatment providers noted the Veteran complained of marital problems due to communication issues and depression symptoms, as well as not sleeping.  She had close relationships with her sisters, but stayed to herself when she was not with her children.  She was neatly attired and well-groomed.   

A January 2007 mental status examination, showed that the Veteran's disability was classified as moderate based on complaints of depression, insomnia, lost appetite, mood swings, and a constricted affect.  However, the Veteran was neatly dressed and her thought process was linear and goal directed.  There were no active delusions or hallucinations.  The Veteran was oriented in all spheres.  There was no evidence of homicidal or suicidal ideation.  The Veteran was assigned a Global Assessment of Functioning Scale Score (GAF) of 59, which according to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), was indicative of moderate symptoms.

Upon VA examination in July 2007, the Veteran reported sleeping only three to four hours per night.  She endorsed irritability and problems with performing household chores and shopping.  She indicated that she was withdrawn from others.  

Mental status examination showed her to be neatly groomed.  Her speech was spontaneous and her affect was full.  She was oriented in all spheres.  Her thought process was unremarkable.  There were no delusions, hallucinations, or inappropriate behavior.  Her recent memory was moderately impaired.  She related difficulty concentrating at work, as well as increased tardiness, memory loss, poor social interaction, and absenteeism.  The examiner concluded the Veteran had reduced reliability and productivity due to depression, but there was no evidence of total and occupational social functioning.  The Veteran was assigned a GAF score of 68 for some mild symptoms.  

VA outpatient treatment records dated in June 2007 show the Veteran complained of depression and insomnia.  Her affect was full.  She was dressed neatly.  Insight and judgment were good.  The Veteran denied suicidal or homicidal ideation.  Her thoughts were goal directed.  She was assigned a GAF score of 59 indicative of moderate symptoms. 

In March 2008, the Veteran informed VA treatment providers that while she still was not sleeping, her depression was better.  Her affect was full.  Insight and judgment were good.  Her thoughts were linear and goal directed.  An entry in March 2009 shows continued complaints of poor sleep.  The Veteran continued to deny suicidal and homicidal ideation.

An entry dated in July 2009 again noted complaints of depression, but the Veteran's thoughts were linear and goal directed.  There were no delusions, hallucinations, or homicidal or suicidal ideation.  The Veteran's insight and judgment were good.  She was assigned a GAF of 62 indicating the presence of some mild symptoms of depression.

Upon VA examination in June 2010, the Veteran continued to endorse depression and insomnia.  She indicated that medications controlled her anger, which she attributed to being tired from pain in her knees.  She complained of crying spells, but denied hopelessness.  Her sense of worth was said to be better lately.  She denied panic attacks.  There was no evidence of suicidal or homicidal ideation.  She did avoid contact with new people and tended to shrink from crowds.  She denied any psychiatric hospitalizations.  

She was divorced twice, but indicated that she had a better sense of self-worth without her husband. She talked to her sons daily by phone and attended their football games.  She had a "male friend."  She did describe herself as a homebody, but talked to at least one of her six sisters daily and attended church at least twice a month.  The Veteran denied any problem with taking care of personal hygiene or housework.  She had no difficulty running errands.  

Mental status examination revealed the Veteran to be alert and fully oriented.  Her speech was normal and her thoughts were linear.  She denied suicidal or homicidal thoughts.  She denied hallucinations and delusions.  Her mood was depressed and her affect was constricted and tearful, but her insight and judgment were fairly good.  There was no impairment in memory.  The Veteran was assigned a GAF of 65 indicative of some mild and transient symptoms.  The examiner noted the Veteran worked full-time.  The examiner indicated that the Veteran's depression seemed to be largely related to chronic pain and anger over such pain.  The examiner thought there may also be social phobia or avoidant personality disorder, which was not caused by the Veteran's military service or the other service-connected conditions.  

An evaluation in excess of 30 percent, to include "staged" ratings, is not warranted for any period of the rating because the evidence does not show symptomatology consistent with: circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in long-term memory; or impaired abstract thinking. 38 C.F.R. § 4.130; Hart, supra.

There was an isolated incident of impairment in recent memory in 2007; however, this was not evident at any other time during the appeal period.  Further such mild impairment in memory for recent events is provided for in the current 30 percent rating.  In order to meet such impairment under the 50 percent rating, short term memory loss would have to be for such things as retention of only highly learned material and forgetting to complete tasks.  38 C.F.R. § 4.130.

There were no disturbances of motivation and mood beyond symptoms of depressed mood and anger due to physical pain, which are accounted for in the current 30 percent rating.  The Veteran has remained employed full-time.  She maintains relationships with her sons and sisters.  She attends football games despite not liking the crowds and attends church at least twice a month.  Finally, though divorced, she does report having a "male friend."   Id.  

Should the Veteran's disability picture change in the future, she may be assigned a higher evaluation.

Finally, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for increase, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  


Right Elbow

Historically, in an August 1986 rating decision, the RO granted service connection for the right elbow.  A noncompensable disability evaluation was assigned effective from March 5, 1986, the day following discharge from active duty service.  

In May 2008, the RO awarded an increased 10 percent rating effective May 2007.  As less than maximum rating available was awarded, the claim remains in appellate status.   AB, 6 Vet. App. at 38.   

The Veteran's right elbow is currently assigned a 10 percent rating under  38 C.F.R. § 4.71a, Diagnostic Code 5207, for limitation of extension of the major forearm to 45 or 60 degrees.  To warrant a 20 percent rating there has to be evidence of limitation of extension of the major forearm to 75 degrees.  38 C.F.R. § 4.71a.

At the outset the Board notes that the Veteran's claim for an effective date prior to March 16, 2007, for the award of the increased 10 percent rating has been denied in the instant decision.  While the Veteran may experience different levels of compensation at any stage of the appeal warranting different ratings, which the Board shall consider, the 10 percent rating is the current evaluation assigned for the appeal period under consideration.    

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's service-connected right elbow warrants no higher than the currently assigned 10 percent evaluation for the period of the appeal, to include "staged ratings."   38 C.F.R. §§ 4.3, 4.7; Hart, supra.  

In this regard, VA outpatient treatment records were devoid of complaints or treatment for the right elbow in 2006, 2007, 2008, and 2009 other a notation of right elbow pain in May 2007.  

A June 2007 treatment note from North DeKalb Orthopedics simply noted the Veteran couldn't fully extend her elbow.  

Upon VA examination in July 2007, the Veteran was able to flex her elbow from zero to 145 degrees without pain.  There was no additional loss of motion on repetitive use.  Extension was from zero to 5 degrees with pain from 4 to 5 degrees.  There was additional limitation on repetition due to pain.  Notably, the Veteran was only able to extend her elbow from zero to 3 degrees.  Pronation was to 80 degrees and supination was to 85 degrees without pain or additional loss of motion on repetitive use.  The examiner concluded there was painful motion and weakness in the right elbow.  X-rays showed post-traumatic osteoarthritis. 

Upon VA examination in March 2010, the Veteran reported pain, stiffness, swelling, and heat in her elbow.  She indicated that she had decreased strength and was unable to extend her arm.  The examiner did note a slight bend.  The Veteran denied the use of assistive devices.  She indicated that while she got some spasms while performing computer tasks, she worked through the pain.  She was able to perform activities of daily living.  She denied any flare-ups.  

Flexion of the elbow was as follows: 11 to 147 degrees, 11 to 140 degrees, and 11 to 144 degrees.  Pronation was from zero to 85 degrees on all three tests.  Supination was from zero to 80 degrees on all three tests.  

There was an additional loss of three degrees of flexion with repeated testing.  There was an 11 degree flexion contracture.  There was no pain, fatigue, weakness, lack of endurance, instability or incoordination with repeated testing.

Upper extremity strength was 5/5.  Right hand grip was 4+/5.  X-rays showed fragmented enthesophyte at the triceps tendon insertion on the olecranon.

Based on the evidence above, a rating in excess of the currently assigned 10 percent rating is not warranted,  to include "staged ratings."  38 C.F.R. § 4.7; Hart, supra.  The evidence does not show limitation of extension of the major forearm to 75 degrees to warrant an increased 20 percent rating under Diagnostic Code 5207.  38 C.F.R. § 4.71a.  Similarly, there was no evidence of limitation of flexion of the major forearm to 90 degrees to warrant an increased 20 percent rating under Diagnostic Code 5206.  Id. 

The Board has taken into account the  11 degree flexion contracture; however, the Veteran's flexion was at worst limited to 140 degrees out of a possible 145 degrees of possible range of motion.  38 C.F.R. § 4.71a, Plate I.  The Veteran was still able to perform 134 degrees of flexion.  Id.  Moreover, there was no evidence of ankylosis of the elbow at a favorable angle between 90 degrees and 70 degrees to warrant a 40 percent rating under Diagnostic Code 5205.  38 C.F.R. § 4.71a.

The Board considered applicable rating criteria for the major elbow, but has found no evidence of follows: flexion of the forearm limited to 100 degrees and extension to 45 degrees (Diagnostic Code 5208); joint fracture with marked cubitus varus or cubitus valgus deformity or with ununited fracture of the head of the radius (Diagnostic Code 5209);  nonunion of the radius and ulna with flail false joint (Diagnostic Code 5210); nonunion in the lower half of the ulna (Diagnostic Code 5211); nonunion in the upper half of the radius (Diagnostic Code 5212); or limitation of pronation, motion lost beyond the last quarter of the arc and the hand does not approach full pronation (Diagnostic Code 5213).  38 C.F.R. § 4.71a.

In light of the Veteran's complaints of pain experienced in her right elbow, functional loss due to flare-ups, pain, fatigability, incoordination, pain on movement and weakness, were considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  

While there was evidence of painful motion and weakness upon VA examination in 2007, the objective medical evidence did not show limitation of extension of the forearm to either 45 or 60 degrees or limitation of flexion of the forearm to 100 degrees to warrant the actual 10 percent rating that has currently been assigned under Diagnostic Code 5206 and considered under Diagnostic Code 5207.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a.  The 10 percent rating is based on the presence of painful motion and weakness.  

During VA examination in 2010, there was no pain, fatigue, weakness, lack of endurance, instability or incoordination with repeated testing.  While there was an 
additional loss of three degrees of flexion with repeated testing, it was at worst limited to 140 degrees out of 145 degrees of possible flexion.  38 C.F.R. § 4.71a, Plate I.  Clearly, it was not limited to 90 degrees to warrant an increase to 20 percent disabling.    

The Board is award of the findings of post-traumatic osteoarthritis of the right elbow found upon x-ray in 2007; however, the disability has already been rated based on limitation of range of motion as delineated above.  There was no x-ray evidence of involvement of two or more major joints or two or more minor joint groups to warrant a 20 percent evaluation under Diagnostic Codes 5003 and 5010.  38 C.F.R. § 4.71a

Accordingly, on this record, an increased rating of 20 percent for the service-connected right elbow disability is not warranted.  

Should the Veteran's disability picture change in the future, she may be assigned a higher evaluation.

Finally, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for increase, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  


Total Disability 

The Court has held that, when evidence of unemployability is presented, the issue of whether a total disability based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  

Significantly, in Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  She remains employed full time as a budget analyst.  

As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected right elbow or major depressive disorder, a TDIU rating is not warranted in the instant case. 


Extraschedular Ratings

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected right elbow, left knee, or major depressive disorder are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Moreover, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

In this case, the service-connected major depressive disorder and right elbow have not caused frequent periods of hospitalization.  The Veteran continues to be employed full-time.  The Board has found that the rating criteria used to evaluate the Veteran's service-connected major depressive disorder and right elbow reasonably describe her disability levels and symptomatology.  

There is nothing in the record to distinguish her case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disabilities.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule 
and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an earlier effective date than May 16, 2007, for the assignment of a 50 percent schedular evaluation for the service-connected migraine headaches is denied.

Entitlement to an earlier effective date than May 16, 2007, for the assignment of a 30 percent schedular evaluation for the service-connected chronic pelvic pain is denied.

Entitlement to an earlier effective date than May 16, 2007, for the assignment of a 10 percent schedular evaluation for the service-connected right elbow is denied.

Entitlement to an earlier effective date of November 17, 2006, for the assignment of a 30 percent schedular evaluation for the service-connected major depressive disorder is granted subject to the controlling regulations governing monetary awards.

Entitlement to an evaluation in excess of 30 percent for the service-connected major depressive disorder is denied.

Entitlement to an evaluation in excess of 10 percent for the service-connected right elbow is denied.


REMAND

The Veteran also contends that an evaluation in excess of 10 percent is warranted for the service-connected left knee.  A preliminary review of the record reveals that additional development is necessary prior to a final adjudication of the merits of the Veteran's claim.

Notably, a remand is necessary in order to obtain an addendum VA opinion in connection with the claim.  38 U.S.C.A. § 5103A (d).  The Board previously remanded the matter in February 2008 for VA examination, to among other things, seek an opinion as to whether surgeries performed on the left knee in 2001, 2002, and 2003 were related to the service-connected DJD.  

While such an opinion was rendered in January 2009, no mention was made of the December 2007 surgery performed for a tear of the posterior medial horn, as well as chondromalacia and osteoarthritis of the left knee.  Thereafter, the Veteran underwent a left unicompartmental Oxford Biomet knee replacement, a medium femoral component, a medium tibial component, and a #4 insert in April 2009 for osteoarthritis of the medial compartment of the left knee.  A March 2010 VA examination noted the April 2009 surgery, but did not render an opinion as to whether the surgery was related to the service-connected disability, albeit such an opinion was not sought at that juncture.

The Board finds that such clarification must be sought upon Remand.  Additionally, the Board finds that no opinion has been sought as to whether any of the conditions for which surgical intervention was sought for the left knee between 2001 and 2009, were not only related to the service-connected DJD, but perhaps aggravated by such.  38 U.S.C.A. § 5103A.

A Remand is also necessary in order to obtain outstanding private medical records.  The 2010 VA examiner noted the Veteran was currently under treatment from Dr. R at the North "Decatur" Orthopedic Clinic.  The Veteran informed the examiner that she received injections into the pes anserinus bursa every three months.  The last private medical records pertaining to treatment of the left knee in the claims folder are from North DeKalb Orthopedics.  They are dated in 2008, almost three years ago.  Such outstanding records must be obtained upon Remand. 38 C.F.R. § 3.159(c)(2).
 
Finally, ongoing VA medical records pertinent to the issue should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Upon Remand, the RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all due process requirements are met under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.

2.  The RO should request that the Veteran complete and return the appropriate release forms so that VA can obtain any private medical records pertaining to treatment of the Veteran's left knee from Dr. R at North DeKalb Orthopedics dated from 2008 to the present.  All information that is not duplicative of evidence already received should be associated with the claims file.  All requests for records and their responses should be clearly delineated in the claims folder.  At least one follow-up request must be made if a response is not received to the initial request for records. 

3.  The RO should take all indicated action to obtain any outstanding VA medical records pertinent to the claim for increase.  All information that is not duplicative of evidence already received should be associated with the claims file.  All requests for records and their responses should be clearly delineated in the claims folder.  

4.  Once all the development above has been completed, the RO should seek an addendum VA opinion from the January 2009 VA examiner, or in the alternative the March 2010 VA examiner, if available.  Otherwise, the opinion must be sought from a similarly qualified VA provider.  Specifically, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the December 2007 and April 2009 left knee surgeries resulted from, or were in any way related to the service-connected DJD of the left knee.  Additionally, the examiner must opine as to whether any of the conditions for which surgical intervention was sought for the left knee between 2001 and 2009, were not only related to the service-connected DJD, but whether they were aggravated by such.  The examiner must set forth the complete rationale for all opinions expressed. 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for an evaluation in excess of 10 percent for the service-connected DJD of the left knee, in light of all pertinent evidence and legal authority.  The adjudication of the claim for a higher evaluation should include specific consideration of whether a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is appropriate and whether assignment of a higher rating on an extraschedular basis is warranted under 38 C.F.R. § 3.321(b)(1).  See Hart, supra.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative a fully responsive SSOC and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


